EXHIBIT SYNDICATED FACILITY AGREEMENT – ABL REVOLVING FACILITY among ACCO BRANDS CORPORATION, CERTAIN OF ITS SUBSIDIARIES FROM TIME TO TIME PARTY HERETO, VARIOUS LENDERS, DEUTSCHE BANK AG NEW YORK BRANCH, as ADMINISTRATIVE AGENT, and DEUTSCHE BANK AG NEW YORK BRANCH, BANK OF AMERICA, N.A., and GENERAL ELECTRIC CAPITAL CORPORATION, as CO-COLLATERAL AGENTS Dated as of September 30, 2009 DEUTSCHE BANK SECURITIES INC. and BANC OF AMERICA SECURITIES, LLC, as JOINT LEAD ARRANGERS, DEUTSCHE BANK SECURITIES INC., BANC OF AMERICA SECURITIES, LLC, GE CAPITAL MARKETS, INC. CREDIT SUISSE SECURITIES (USA) LLC and WELLS FARGO FOOTHILL, LLC as JOINT BOOK-RUNNERS, BANK OF AMERICA, N.A. as SYNDICATION AGENT, and CREDIT SUISSE SECURITIES (USA) LLC GENERAL ELECTRIC CAPITAL CORPORATION and WELLS FARGO FOOTHILL, LLC as DOCUMENTATION AGENTS SYNDICATED
